Case: 15-20487      Document: 00513802273         Page: 1    Date Filed: 12/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-20487                                FILED
                                  Summary Calendar                      December 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO MONTES BENAVIDES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-173-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Arturo Montes Benavides
raises arguments that are foreclosed by United States v. Gonzalez-Longoria,
831 F.3d 670 (5th Cir. 2016) (en banc), petition for cert. filed (Sept. 30, 2016)
(No. 16-6259). In Gonzalez-Longoria, 831 F.3d at 672, 677-78, we held that
18 U.S.C. § 16(b) is not unconstitutionally vague on its face in light of
Johnson v. United States, 135 S. Ct. 2551 (2015), and can be applied without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20487   Document: 00513802273    Page: 2   Date Filed: 12/19/2016


                               No. 15-20487

violating due process. Accordingly, the motion for summary affirmance is
GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2